SCHWARTZ, Chief Judge
(dissenting in part).
Although I agree that the summary judgment for the carrier must be reversed and that the threshold issue requires a trial, I think that judgment should be entered for the claimants on the settlement question. On that point, Fortune argues only that it was relieved of liability for the medical bills under its coverage merely because the insureds paid those expenses from the proceeds of their third party settlement. Of course, there is absolutely nothing to this contention as a matter of law.